FILED

UNITED STATES DISTRICT COURT FEB " 3 ZUll]

FOR THE DISTRICT OF COLUMBIA

bankruptcy cgu,»¢s

Cathy Reis,

Plaintiff,

v. Civil Action No. 10 89
Fannie Mae et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff Cathy Reis has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted and the complaint will be dismissed without
prejudice

A complaint filed by a pro se litigant is held to a lesser standard than is a formal pleading
drafted by a lawyer, see Haines v. Kerner, 404 U.S. 5 19, 520 (1972), but even a pro se complaint
must meet the minimum standards set by the Federal Rules of Civil Procedure, Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
that a complaint contain a short and plain statement of the grounds upon which the court’s
jurisdiction depends, a short and plain statement showing that the pleader is entitled to relief, and
a demand for judgment for the relief the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim
being asserted, sufficient to prepare a responsive answer and an adequate defense, and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

Cl€'k, U.S. District and

The two-page complaint refers to a patent dispute. Some of the events alleged in the
complaint occurred more than a decade ago, and none occurred within the past six years. The
complaint is not sufficiently clear that the court can discem the factual basis for the plaintiff’s
claims against which parties. As drafted, Joel Pressman, Hal Hewell, and the Hewell Law Firm
are listed in the caption as "third party defendants," and it is not clear from the complaint
whether the plaintiff intends to sue them in this action. The plaintiff alludes to other cases
arising out of the same events, and identifies several of them in a list of related cases filed with
her complaint. The complaint submitted to this court, however, is not sufficiently clear with
respect to what is in dispute to allow this court to determine whether some or all of the claims
presented in this complaint are barred by the doctrine res judicata. Accordingly, the complaint
will be dismissed without prejudice for failure to comply with Rule 8 of the Federal Rules of
Civil Procedure,

A separate order accompanies this memorandum opinion.

ah ma long

Date: W,_, 9 % o) D/o United States l§istrict Judge